Citation Nr: 0929308	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-27 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of 
fracture of the left arm (excluding the service-connected 
left elbow).

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for residuals of injury 
to the left fingers and hand.

4.  Entitlement to service connection for an upper back 
disability.

5.  Entitlement to service connection for residuals of a 
right hip fracture.

6.  Entitlement to service connection for a left shoulder 
disability.




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to 
December 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in September 2005, a statement of the case was issued in July 
2007, and a substantive appeal was received in August 2007.   

The issue of entitlement to service connection for residuals 
of right fingers and hand disability was initially on appeal; 
however, the RO issued a March 2009 rating decision which 
granted service connection for residuals of fracture of right 
index and ring fingers.  The RO assigned a noncompensable 
rating effective June 25, 2004.  The granting of service 
connection constitutes a full grant of the appeal.  As such, 
the issue is not before the Board.  


FINDINGS OF FACT

1.  Residuals of fracture of the left arm (excluding the 
service-connected left elbow)
were not first manifested during the Veteran's active duty 
service or for many years after service, and they are not 
shown to be otherwise related to service.

2.  A right knee disability was not first manifested during 
the Veteran's active duty service or for many years after 
service, and it is not shown to be otherwise related to 
service.

3.  Residuals of injury to the left fingers and hand were not 
first manifested during the Veteran's active duty service or 
for many years after service, and they are not shown to be 
otherwise related to service.

4.  An upper back disability was not first manifested during 
the Veteran's active duty service or for many years after 
service, and they are not shown to be otherwise related to 
service.

5.  Residuals of a right hip fracture were not first 
manifested during the Veteran's active duty service or for 
many years after service, and they are not shown to be 
otherwise related to service.

6.  A left shoulder disability was not first manifested 
during the Veteran's active duty service or for many years 
after service, and it is not shown to be otherwise related to 
service.


CONCLUSIONS OF LAW

1.  Residuals of fracture of the left arm (excluding the 
service-connected left elbow) were not incurred in or 
aggravated by the Veteran's active duty service, nor may they 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A right knee disability was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

3.  Residuals of injury to the left fingers and hand were not 
incurred in or aggravated by the Veteran's active duty 
service, nor may they be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

4.  An upper back disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  Residuals of a right hip fracture were not incurred in or 
aggravated by the Veteran's active duty service, nor may they 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

6.  A left shoulder disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated August 2004 and November 2004.  

These letters failed to include entitlement to service 
connection for residuals of a right hip fracture as an issue.  
The 2004 letters also failed to notify the appellant of how 
initial disability ratings and effective dates are assigned 
for any grant of service connection.  While adequate notice 
was not provided prior to the initial adjudication, VCAA 
notice addressing these issues was provided in July 2007, 
subsequent to the initial adjudication.  Since that time, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a March 2009 supplemental statement of the 
case, following the provision of notice.  The appellant has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The July 2007 notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran 
physical examinations in December 2004 and December 2008, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

VA acknowledges that no VA examination was provided for the 
purpose of determining the etiology of the Veteran's claimed 
right knee disability and left fingers and hand disability; 
however, in light of the holding in McLendon v. Nicholson, 20 
Vet. App. 79 (2006), an examination is not required.  
McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case as the evidence of records fails to 
suggest that a right knee disability and a left hand and 
fingers disability, first reported many years post service, 
had their onset in service or are otherwise related thereto.

Additionally, after undergoing a December 2004 VA 
examination, and receiving a negative nexus opinion regarding 
his left shoulder, neck, and hips, the Veteran has requested 
another examination with an orthopedic specialist.  He argues 
that "Any doctor who knows how long I was in recuperation 
after this fall would have to agree that a fall in which I 
received a fractured hip (trochanter) and two fractured 
elbows, could also have injured my shoulder, hips, neck, 
would be troublesome later in life, and, that the fall and 
the ensuing conditions/problems could later might have 
residual effects on my arms, sciatic nerve, spine, etc."  As 
detailed below, the service treatment records show no finding 
at all regarding the Veteran's left shoulder; and post 
service records show no evidence of chronic hip or neck 
injuries.  In light of the foregoing, and pursuant to 
McLendon, additional examinations are not required, or 
warranted in this case.  

Residuals of fracture of the left arm
The Veteran contends (in his September 2004 Statement in 
Support of the Claim) that he fractured or severely sprained 
his left arm while assigned to the 46 Air Defense Missile 
Squadron, Southeast of McGuire Air Force Base in 1967.  He 
stated that he was treated at the site dispensary. 

Significantly, the Veteran's initial claim was for 
entitlement to service connection for a left arm fracture, 
and the August 2005 rating decision granted service 
connection for residuals of a left elbow fracture; and the RO 
assigned a 10 percent rating effective June 25, 2004.   

Despite the grant of service connection for the residuals of 
a left elbow fracture, the Veteran, in his September 2005 
notice of disagreement, stated that "If the left radial head 
is missing, it would extend into the arm."  He also claimed 
that he had an additional disability in the form of a 
weakened left hand due to nerve damage from wearing the cast 
for his arm/elbow injury.    

The service treatment records reflect that in April 1960, the 
Veteran fell from a ladder (20 feet) onto a concrete floor.  
He incurred a fracture to the left radial head, and underwent 
an ostectomy to remove it.  In August 1965, he slipped on 
some grass.  Upon falling, he landed on his left elbow.  In 
November 1966, the Veteran sought treatment for "trouble and 
swelling" (three days duration) of his left wrist.  Three 
days later, he was noted to have aching in the medial aspect 
of the forearm.  There is no indication of further treatment 
of a chronic disability (except for the residuals for which 
service connection has already been established).  The 
Veteran underwent examinations in October 1964, February 
1967, July 1970, November 1971, and January 1974.  The 
examination reports note a surgical scar; but no other 
disability.  The January 1974 separation examination states: 
"Full range of motion and good strength of elbows...In 1960 
patient had fracture of right and left elbow, right thumb and 
forefinger and right femur in a fall, no comp[lications], no 
seq[ualae]."  The Veteran also completed Reports of Medical 
History in October 1964, February 1967, and January 1974.  In 
each case, the Veteran stated that he was in "good" health, 
and that he did not have any bone, joint, or other deformity.  

Regarding post-service medical evidence, a February 2002 
treatment report from Dunes Family Health Care reflects that 
the Veteran had some left upper extremity paresthesia, stable 
without change in function over a year.  The Veteran 
associated some persistent left hand decreased sensation with 
persistent mild midscapular pain which had been present for 
over a year without change.  The assessment noted an 
uncertain etiology for the upper extremity paresthesia, but 
that it may suggest a mild radiculopathy with the October 
2000 x-rays showing osteoarthritis in the [cervical] spine.

The Veteran underwent a VA examination in December 2004.  He 
complained only of intermittent pain in his elbows.  There 
was no morning stiffness; no crepitation; and no loss of 
range of motion.  He reported that repetitive use caused some 
discomfort in the joint and flare-ups of pain.  He denied 
swelling and erythematous changes.  Flare-ups did not cause 
any limitation of motion; but did result in some loss of 
endurance.  He denied that the disability really affected his 
activities of daily living.  Upon examination, there was no 
evidence of swelling or tenderness.  He had range of motion 
of 0 to 140 degrees of flexion; and 80 and 85 degrees of 
pronation and supination.  The examiner diagnosed the Veteran 
with bilateral radial head fractures, asymptomatic.  He 
stated that he would not expect flare-ups of pain to result 
in additional motion loss, fatigue or incoordination.  X-rays 
revealed the absence of the radial head.  There was 
flattening of the capitulum of the humerus.  There was no 
joint effusion; and the ulnar-humeral articulation appeared 
grossly normal.  

Significantly, the Veteran fractured his left elbow, not his 
left arm.  The November 1966 treatment notes (regarding the 
Veteran's left wrist and forearm) fail show any chronic 
disability of the left forearm.  Moreover, such a disability 
is not reflected in any of the Veteran's in-service 
examinations or in the Reports of Medical Histories that were 
completed by the Veteran himself.  

There is no evidence of a post service left arm disability 
independent from the left elbow fracture.  Although there is 
evidence in the February 2002 report of paresthesia of 
uncertain etiology, it was believed to be mild radiculopathy 
related to the Veteran's cervical spine osteoarthritis. 

The lack of any post-service medical records for decades 
after service is probative to the issue of chronic 
disability.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Although it is clear that the Veteran suffered a 
left elbow fracture during service, the evidence does not 
show that such residuals therefrom include a separate 
disability of the left forearm.  The December 2004 examiner 
failed to find any left arm disability with the exception of 
the Veteran's already service connected bilateral radial head 
fractures (which the examiner found to be asymptomatic).  

Without any evidence in the service treatment records of a 
left arm disability (beyond the residuals for which service 
connection was already established); and without any medical 
evidence of an additional left arm disability; the 
preponderance of the evidence weighs against the claim.  The 
Veteran is certainly competent to state that he has forearm 
pain; however, he does not possess the requisite medical 
expertise to provide a competent opinion as to the etiology 
of that pain, and specifically, to state that such pain is a 
separately ratable disability associated with the service-
connected left elbow fracture.  The veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for residuals of fracture of the left arm must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Right knee
The Veteran contends that during service, his right knee 
would lock up occasionally while walking downhill.  He stated 
that he consulted a surgeon at the Air Force Academy in 
Colorado Springs, and the surgeon recommended surgery.  He 
elected not to have the surgery because his retirement date 
was approaching.  He stated that he received no counsel 
regarding service connected injuries.  As a result, he denied 
or downplayed his disabilities because he thought it would 
have a negative effect on future employment opportunities.  

The service treatment records contain no findings attributed 
to a claimed right knee disability.  All the in-service 
examinations yielded normal findings; and in his Reports of 
Medical History, he denied that he had a "trick" or locked 
knee; swollen or painful joints; arthritis, rheumatism, or 
bursitis; or any bone, joint, or other deformity.  He 
reported some broken bones; but then elaborated that bones 
were broken during his April 1960 fall from a ladder.  

Moreover, there are no post service medical findings 
attributed to a right knee disability.  The Veteran completed 
a VA Form 21-4142 in which he stated that he underwent knee 
and shoulder surgeries with Dr. K.F. of South Coast 
Orthopedics.  The Veteran indicated that Dr. K.F. informed 
him at the time of the surgery that there was evidence of old 
injuries.  The Veteran also stated that the two operations 
were the only treatment he ever received.  Despite the 
Veteran's assertions regarding the right knee treatment, 
records subsequently received from that office pertain only 
to the Veteran's right shoulder (for which he underwent 
surgery in April 1991).  There is no evidence that Dr. K.F. 
treated the Veteran for a right knee disability.  Regarding 
"old" injuries, a March 1991 treatment note states that 
"[patient] called to say he would like for surgery to be 
cancelled - he has an old injury taken care of by the VA & he 
wants to have shoulder checked by them to see if problems he 
is having now are related to that old injury; [patient] will 
call to reschedule after he is seen at the VA."  The 
treatment report made absolutely no mention of a right knee 
disability.  Furthermore, there is no evidence to suggest 
that Dr. K.F. found evidence of an old injury.  Instead, the 
Veteran simply told Dr. K.F. of an old injury (to his right 
shoulder); and Dr. K.F. included the Veteran's statement in 
his treatment report.    

The Veteran underwent VA examinations in December 2004 and 
September 2008.  He complained about his fractured elbows, 
fractured greater trochanter, fractured proximal phalanx of 
the thumb, pain in his scapular area, pain in his cervical 
spine, and pain in his right hand and fingers.  There is no 
mention of any right knee disability.     

Finally, the Veteran's contention that he failed to mention 
his right knee disability upon separation from service 
because he was afraid that it might have a negative effect on 
future employment opportunities, strains credulity.  It flies 
in the face of the fact that he did report other disabilities 
(namely, his left elbow disability and the removal of a 
sebaceous cyst from the lateral corner of his left eye).  

With no evidence of a right knee injury in service, and 
without any evidence of any right knee disability for decades 
after service, the Veteran's statements regarding treatment 
and surgery of the right knee carry little probative value, 
particularly given that they are not supported by the medical 
records submitted by the physician who supposedly performed 
the surgery.  In light of the foregoing, the preponderance of 
the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a right knee disability must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Residuals of injury to the left fingers and hand
The Veteran contends that the April 1960 fall caused him to 
have to wear a cast on his left arm/elbow, and that as a 
result, he sustained a weakened left arm due to nerve damage.  
In his August 2007 substantive appeal, he indicated that this 
alleged disability "can be addressed as secondary to the 
left wrist condition I am currently opening." 

The service treatment records contain no findings attributed 
to the Veteran's left hand and fingers; nor is there any 
evidence of nerve damage.  All the in-service examinations 
yielded normal findings; and the Veteran failed to mention it 
in his Reports of Medical History.  

Moreover, there are no post service medical findings 
attributed to a disability of the Veteran's left hand or 
fingers (to include any nerve damage).  Once again, the 
Veteran underwent VA examinations in December 2004 and 
September 2008, at which he complained about his fractured 
elbows, fractured greater trochanter, fractured proximal 
phalanx of the thumb, pain in his scapula, pain in his 
cervical spine, and pain in his right hand and fingers.  
There is no mention of any disability to the left hand or 
fingers.       

With no evidence of a disability of the Veteran's left hand 
and fingers in service, and without any evidence of a left 
hand or left fingers disability for decades after service, 
the preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for residuals of injury to the 
left fingers and hand must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Upper back
The service treatment records reflect the aforementioned 
April 1960 fall from a ladder.  The May 1960 discharge 
summary states that the Veteran "fell 20 feet to a concrete 
floor striking both elbows and back."  It does not appear 
that the Veteran's back was examined; and there is no 
diagnosis of any back disability in service.  He underwent 
examinations in October 1964, February 1967, July 1970, 
November 1971, and January 1974.  They all yielded normal 
findings.  He also completed Reports of Medical History in 
October 1964, February 1967, and January 1974.  In each case, 
he stated that he was in "good" health, and that he did not 
have any recurrent back pain; arthritis, rheumatism, or 
bursitis; swollen or painful joints; or bone, joint, or other 
deformity.  

The first post service medical evidence of an upper back 
disability consists of a Dunes Family Health Care report 
dated March 1998 in which the Veteran complained of neck pain 
with a bump at the base of his neck.  He reported that he was 
driving a forklift and had some back pain.  He noted a 
history of an injury in 1983 (which would have been after 
service) with neck pain that resolved.  A March 1998 x-ray 
that shows mild to moderate degenerative arthritis in the 
lower cervical spine.  He subsequently sought treatment from 
Dr. R.E. in September 2000.  The Veteran stated that symptoms 
began on September 13, 2000.  It was noted that the Veteran 
could achieve 30 degrees of flexion with stiffness and pain; 
and 15 degrees of extension with pain.  X-rays dated October 
2000 reflect that vertebral bodies maintained relative height 
and alignment.  There were multiple level spurs present at 
C4, C5, and C6 with annular calcification.  Minimal bony 
ridging of the facet joints was noted, but no bony foraminal 
stenosis was documented.  The spinous process was midline.  
The Veteran was diagnosed with multiple level cervical 
spondylosis, but no acute bony abnormality.  There is no 
mention of the Veteran's in-service fall; nor is there any 
opinion rendered regarding the etiology of the cervical spine 
disability.  

The Veteran underwent a VA examination in December 2004.  The 
examiner noted the Veteran's in-service fall.  The Veteran 
stated that in recent years, he has developed pain in the 
left scapular area and cervical spine.  He was treated by a 
chiropractor (which did not help) and was eventually helped 
by physical therapy.  He stated that the pain came on after 
lifting some gas cans in a boat.  The Veteran denied having 
any radicular symptoms; but has intermittent pain in the left 
scapular region and cervical spine area.  He also reported 
morning stiffness.  He denied pain when getting out of bed at 
night.  He denied using a brace, cane, or crutch.  He 
reported taking one aspirin per day.  He denied having been 
prescribed bed rest in the past 12 months.  He stated that 
repetitive movement is tolerable; but that range of motion is 
generally reduced in the cervical spine.  Coughing and 
sneezing can exacerbate the pain.  Flare-ups of pain occur 
approximately every two months (without any particular 
precipitating factors).  During a flare-up, range of motion 
is reduced.  Flare-ups last approximately three to five days.  
He treats them with rest.  

Upon examination, there was some tenderness in the cervical 
spine, as well as some crepitation on movement.  There was no 
compression pain.  He had 25 degrees of forward flexion, 
hyperextension, lateral bending, and 50 degrees of rotation 
in both directions.  Sensation and motor testing of the upper 
extremities was normal.  December 2004 x-rays of the thoracic 
and cervical spine revealed mild cervical and thoracic 
spondylosis.  The examiner stated that he could not identify 
any evidence to support the fact the Veteran's upper back and 
neck disabilities are related to his fall in the military 
(other than resorting to mere speculation).  The examiner did 
not have the Veteran's claims file available to him when he 
rendered the opinion.  However, the claims file was 
subsequently provided to the examiner, and he issued a July 
2005 addendum.  In his addendum, he stated that he had 
reviewed the Veteran's claims file, and indicated, " I can 
still find no good evidence to support the fact that the 
patient's upper back, neck, shoulder or scapular conditions 
are related to his fall in the military." 

Although the service treatment records document that the 
Veteran sustained a fall in the military in April 1960, and 
that he reportedly struck his back, no diagnosis was made 
regarding the Veteran's upper back or neck; and the Veteran 
never sought any treatment for neck or upper back pain during 
service.  The Veteran continued to serve in the military for 
another 14 years after the incident.  During those 14 years, 
he never sought treatment for any upper back or neck 
disability and there were no findings or diagnosis of a neck 
or back disability.  The Veteran underwent several medical 
examinations subsequent to the April 1960 fall, and all of 
the examinations yielded normal findings.  The Veteran 
completed several Reports of Medical History in which he 
consistently denied back pain.  The first post service 
evidence of a neck/upper back disability is dated March 1998 
(24 years after service, and 38 years after the Veteran's 
April 1960 fall) and there is no competent medical opinion 
that links his current upper back disability to service.  To 
the contrary, the VA examiner could find no evidence to 
support the contention that the Veteran's upper back 
disability was related to his in-service fall (or any other 
in-service event).  Moreover, the Veteran stated (at his 
December 2004 VA examination) that the pain arose in recent 
years after lifting some gas cans in a boat.  

Given the lack of any evidence of a neck or upper back 
disability until 24 years after service (and 38 years after 
the in-service fall), and the lack of any competent medical 
nexus to service, the Board finds that the preponderance of 
the evidence weighs against the claim.  The Veteran is 
competent to state that he has had neck or upper back pain 
since service; however, he does not have the requisite 
medical expertise to provide a competent opinion regarding 
the etiology of his current cervical/thoracic spine 
disability.  In other words, he does not have the requisite 
medical training to provide a competent nexus opinion 
regarding causation of his current disability, particularly 
given the lack of in-service evidence and the lack of 
objective findings for many years following discharge from 
service.  Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  The veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for an upper back disability 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Right hip
The service treatment records reflect the April 1960 fall 
from a ladder.  The May 1960 discharge summary states that 
the Veteran was unable to put any weight on his right leg.  
Upon examination, pelvis and both hips showed no bone or 
joint abnormalities.  However, x-rays revealed a fracture of 
the greater trochanter on the right.  He was kept on bed rest 
for a month, at the end of which, x-rays revealed healing of 
the Veteran's greater trochanter fracture.  Examinations in 
October 1964, February 1967, July 1970, November 1971, and 
January 1974 all yielded normal findings.  In Reports of 
Medical History dated October 1964, February 1967, and 
January 1974, the stated that he was in "good" health, and 
that he did not have any arthritis, rheumatism, or bursitis; 
swollen or painful joints; or bone, joint, or other 
deformity.  

There are no post service medical findings attributed to a 
right hip injury.  There is no indication that the Veteran 
sought any treatment for a right hip disability.  

The Veteran underwent a VA examination in December 2004.  He 
denied any current pain in the area.  He also denied loss of 
range of motion, pain with repetitive movement, swelling, 
morning stiffness, pain with weight bearing, or any other 
symptoms.  Examination of the hip revealed tenderness over 
the greater trochanter.  There was no crepitation or pain on 
movement.  He achieved 0 to 110 degrees of flexion, 40 
degrees of abduction, 35 degrees of external rotation, and 30 
degrees of internal rotation.  He was diagnosed with 
trochanteric fracture of the right hip, asymptomatic, old.  
The examiner did not expect flare-ups of pain to result in 
additional loss of motion, fatigue, or incoordination.  

X-rays dated November 2008 show that the pelvic ring was 
intact with no fractures or diastasis.  The hips showed good 
spacing bilaterally with smooth articular margins and no 
significant arthritic change.  There was no fracture or 
dislocation noted.  The examiner stated that it was a normal 
right hip and that he saw "no radiographic residual of 
trauma."  

It is recognizes that the Veteran sustained an injury to his 
right hip as a result of the April 1960 fall.  However, after 
one month of bedrest, x-rays revealed that the fracture had 
healed.  The Veteran served in the military for another 14 
years without ever seeking treatment for right hip pain or 
any right hip disability.  He underwent several medical 
examinations subsequent to the April 1960 fall, and all of 
the examinations yielded normal findings.  He completed 
several Reports of Medical History in which he failed to 
mention any right hip disability.  There is no post service 
medical evidence of a hip disability.  To the contrary, the 
Veteran denied any symptoms at his December 2004 VA 
examination.  Though the examiner noted some tenderness, he 
ultimately concluded that the right hip was asymptomatic.  X-
rays from November 2008 confirm a normal right hip and "no 
radiographic residual of trauma."   

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1131; 
see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability. See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The Veteran stated in his August 2007 substantive appeal that 
his hip hurt him after walking half a mile, or if he ran for 
more than 50 feet.  He stated that driving was a problem and 
that he had to change positions often.  Finally, he argued 
that despite the November 2008 x-rays reflecting a normal 
right hip and no radiographic residual of trauma, "the 
fracture could not have gone away."  Once again, the in-
service fracture to his right greater trochanter is 
acknowledged; however, VA compensation is warranted for 
current disabilities, not merely old injuries (regardless of 
their severity).  The Veteran denied any symptoms at his 
December 2004 VA examination.  He also failed to report 
symptoms at five examinations during service and three 
Reports of Medical History.  Treatment reports from the 
Veteran's private physicians (Dr. L.W. at Dunes Family Health 
Care, and Dr. K.F. at South Coast Orthopedics) fail to 
reflect a single complaint from the Veteran.  The service 
treatment records reflect that after a month of bedrest, the 
Veteran's greater trochanter fracture had healed.  The 
complete lack of medical records until June 2004 (the date of 
the Veteran's claim) substantiates that finding.   

In essence, continuity of symptomatology is lacking in this 
case, the Veteran's alleged right hip pain has not been 
attributed to the in-service injury and, moreover, no current 
right hip disability is diagnosed.  In the absence of a 
current disability, entitlement to service connection is not 
warranted.  As such, the benefit-of-the-doubt doctrine does 
not apply, and the claim for service connection for a right 
hip disability must be denied. 

Left shoulder
The Veteran contends that his left shoulder disability is the 
result of the April 1960 fall.  However, the service 
treatment records, including the May 1960 discharge summary 
and the Veteran's separation examination, fail to make any 
mention of a left shoulder disability.  Examinations in 
October 1964, February 1967, July 1970, November 1971, and 
January 1974 all yielded normal findings.  In Reports of 
Medical History dated October 1964, February 1967, and 
January 1974, the Veteran stated that he was in "good" 
health, and that he did not have any arthritis, rheumatism, 
or bursitis; swollen or painful joints; or bone, joint, or 
other deformity.  

The first post service evidence of a left shoulder disability 
comes from Dunes Family Health Care treatment notes dated 
from April 1996.  An April 2005 Form 21-4142 states that the 
Dunes Family Health Care records would contain more 
information regarding old upper back and shoulder injuries.  
However, the April 1996 report states that the Veteran 
"reports that he is doing a lot of work around the house 
recently and developed a left posterior shoulder pain."  He 
was assessed with a shoulder strain/tendonitis.  The notes do 
not include any further explanation or opinion regarding the 
etiology of the disability; nor do they mention any old left 
shoulder injury.    

In August 1996, the Veteran went to Lower Umpqua Hospital for 
physical therapy.  He reported that "about four months ago 
his left shoulder just started hurting...The patient is not 
aware of any trauma or cause to this problem."  The Veteran 
reported that he had an injury to his right shoulder, and 
that he had surgery.  He also informed the examiner of the 
April 1960 fall.  He reported that he had some shoulder 
problems (it did not specify which shoulder) but that those 
problems had gone away.  Upon examination, there was 
tenderness along the rhomboids, supraspinatus , and 
subacromial space as well as the biceps tendon.  The Veteran 
achieved 120 degrees of flexion, 110 degrees of abduction, 30 
degrees of external rotation, and 45 degrees of internal 
rotation.  He had decreased strength as well.  Coordination 
was within normal limits.  

The Veteran underwent a VA examination in December 2004.  He 
stated that in recent years, he has developed pain in the 
left scapular area.  The shoulder joint itself was 
asymptomatic.  Upon examination, the left shoulder showed no 
scapular, bony deformities.  There was no anterior 
tenderness.  The acromioclavicular joint was normal.  He 
achieved 0 to 180 degrees of forward flexion and abduction, 
and 90 degrees of internal and external rotation.  He was not 
diagnosed with any disability.  The examiner stated that he 
could not identify any evidence to support the fact that the 
Veteran's shoulder or scapular conditions were related to his 
in-service fall.  The examiner did not have the Veteran's 
claims file available to him when he rendered the opinion.  
However, the claims file was subsequently provided to the 
examiner, and he issued a July 2005 addendum.  In his 
addendum, he reiterated his opinion and stated that the 
December 2004 opinion remained intact.

Once again the service treatment records show no findings 
attributed to a left shoulder disability.  Following the 
April 1960 fall, the Veteran continued to serve in the 
military for another 14 years.  During those 14 years, he 
never sought treatment for any left shoulder disability.  He 
underwent several medical examinations subsequent to the 
April 1960 fall, and all of the examinations yielded normal 
findings.  He completed several Reports of Medical History in 
which he failed to mention any such disability.  The first 
post service evidence of a disability is dated in April 1996  
(22 years after service, and 36 years after the Veteran's 
April 1960 fall).  When he began physical therapy in August 
1996, he stated that his left shoulder pain "just started 
hurting" about four months prior; and that he "is not aware 
of any trauma or cause to this problem."  Additionally, 
there is no competent medical opinion that links any current 
left shoulder disability to service.  To the contrary, the 
only competent medical opinion weighs against any such nexus.  

Given the lack of any evidence of a disability until 22 years 
after service (and 36 years after the in-service fall), and 
the fact that the only competent medical opinion denied any 
such nexus to service, the preponderance of the evidence 
weighs against the claim.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a left shoulder disability 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

The appeal is denied.  



______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


